Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/14/2021 has been entered.

Information Disclosure Statement
The information disclosure statements filed 12/14/2021 have been considered by the examiner and are attached herewith.

Allowable Subject Matter
Claims 1-13 and 15-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art fails to disclose or fairly suggest a method for granting access for a user to a domain which is subject to an access restriction, wherein the user belongs to a group of one or more users having an access privilege in relation to the domain, the method comprising: acquiring, via one or more first biometric readers, a first set of biometric data associated with the user, exclusively responsive to the user being in a vicinity of at least one of the first biometric readers; performing a first identification of the user based on the first set of biometric data, wherein the first identification is successful if a comparison of the first set of biometric data to previously acquired first biometric data relating to the group of users, indicates that the user belongs to the group, wherein the previously acquired first biometric data is exclusively associated with the group of users ; acquiring, via one or more second biometric readers, a second set of biometric data associated with the user responsive to the first identification being successful; performing a second identification of the user based on the second set of biometric data, wherein the second identification is successful if a comparison of the second set of biometric data to previously acquired second biometric data relating to the user indicates that the user has the access privilege; and granting access for the user to the domain at least responsive to the second identification being successful.
Regarding claim 15, the prior art fails to disclose or fairly suggest an arrangement for granting access for a user to a domain which is subject to an access restriction, wherein the user belongs to a group of one or more users having an access privilege in relation to the domain, the arrangement comprising a controller configured to cause: acquiring, via one or more first biometric readers, of a first set of biometric data associated with the user, exclusively responsive to the user being in a vicinity of at least one of the first biometric readers; performing of a first identification of the user based on the first set of biometric data, wherein the first identification is successful if a comparison of the first set of biometric data to previously acquired first biometric data relating to the group of users, indicates that the user belongs to the group, wherein the previously acquired first biometric data is exclusively associated with the group of users; acquiring, via one or more second biometric readers, of a second set of biometric data associated with the user responsive to the first identification being successful; performing of a second identification of the user based on the second set of biometric data, wherein the second identification is successful if a comparison of the second set of biometric data to previously acquired second biometric data relating to the user indicates that the user has the access privilege; and granting of access for the user to the domain at least responsive to the second identification being successful.
Regarding claim 20, the prior art fails to disclose or fairly suggest a server node for granting access for a user to a domain which is subject to an access restriction comprising the arrangement of claim 15.
Regarding claim 21, the prior art fails to disclose or fairly suggest an access control system configured to grant access for a user to a domain which is subject to an access restriction, the system comprising: the server node of claim 20; the one or more first biometric readers: the one or more second biometric readers; and data storage configured to comprise the previously acquired first biometric data and the previously acquired second biometric data.
Dependent claims 2-13 and 16-19 are allowed with their base claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS D ALUNKAL whose telephone number is (571)270-1127. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Curtis Kuntz can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS D ALUNKAL/Primary Examiner, Art Unit 2687